Judgment, Supreme Court, Bronx County, rendered April 26, 1974, convicting the defendant of two counts of rape in the first degree, unlawful imprisonment in the second degree, and possession of a weapon as a felony, unanimously modified, on the law, to the extent of directing that the judgment and commitment papers be amended to recite the conviction of possession to be a misdemeanor, and otherwise affirmed. The People concede that the conviction on the weapons charge was a misdemeanor conviction. Defendant was given a misdemeanor sentence on that count of the indictment. Modification of the judgment and commitment papers to reflect the crime as a misdemeanor is all that is necessary. We have reviewed the balance of defendant’s contentions and find them without merit. Concur — Markewich, J. P., Kupferman, Lupiano, Lane and Lynch, JJ.